     Case 3:20-cv-00727-WKW-JTA Document 25 Filed 03/01/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

JAMES CHARLEY MOON,                      )
                                         )
              Plaintiff,                 )
                                         )
                                         )
       v.                                )      CASE NO. 3:20-CV-727-WKW
                                         )                [WO]
DR. DARYL ELLIS, in his                  )
individual and official capacity;        )
NURSE THERESA DYER, in her               )
individual and official capacity;        )
SHERIFF HEATH TAYLOR, in his             )
individual and official capacity; LT.    )
STEVE JOHNSON, in his individual )
and official capacity; STAFF SGT.        )
PAUL WEATHERLY, in his                   )
individual and official capacity; and    )
CHIEF WILLIAM ALEXANDER,                 )
in his individual and official capacity, )
                                         )
              Defendants.                )

                                    ORDER

      The Magistrate Judge has entered a Recommendation to which no timely

objections have been filed. (Doc. # 24.) Upon an independent review of the record,

it is ORDERED that the Recommendation is ADOPTED and that this action is

DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 1st day of March, 2021.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
